Citation Nr: 1540680	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-21 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was scheduled for a Board hearing in January 2015.  He failed to report for the scheduled hearing without explanation, and has not requested that it be rescheduled.  Therefore, as the Board has previously noted, the hearing request is deemed withdrawn.  The Board then remanded these claims in February 2015 for additional evidentiary development.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's PTSD is manifested primarily by symptoms of depressed mood, anxiety, and chronic sleep impairment, consistent with Global Assessment of Functioning (GAF) scores between 50 and 59.  These symptoms produce social and industrial impairment with deficiencies in most areas, but do not result in total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a disability rating for PTSD greater than 70 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by a letter dated in March 2008 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter addressed all notice elements and predated the initial adjudication by the AOJ in March 2010.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Benefits Management System electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in January 2009.  In addition, as instructed by the Board, the AOJ obtained a second VA examination in April 2015.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claim.  The Board notes that although a GAF score was not provided as part of the 2015 examination, an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  In this case, the VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary for the Board to evaluate the Veteran's psychiatric disorder.  The evidence of record is sufficient to decide the claim and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Law and Analysis

The Veteran is seeking a higher disability rating for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association  (DSM-V).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45  ,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in July 2014.  Hence, DSM-IV is still the governing directive for this case.

Evidence relevant to the severity of the Veteran's service-connected PTSD includes, in addition to his assertions of increased psychiatric symptomatology, VA and Vet Center treatment records, and VA examination reports, which reveal multiple GAF score assignments which range from 50 to 59.  

When examined in January 2009 VA, the Veteran was noted to receive treatment for PTSD through the VA medical center and community based outpatient center and was also attending group therapy at the Vet Center.  He continued to have symptoms even though he was compliant with his medication.  His primary complaints were of sleep impairment, irritability, intrusive thoughts, anxiety, and anger outbursts.  However in terms of his relationships with others, the Veteran got along well with his wife and two children from his previous marriages.  He enjoyed hunting with a friend about three times a month and also has friends that he talks to on the telephone about three times a week.  The Veteran stopped working in 2005 following complications from a bad heart catheter.  

During the mental status evaluation, the Veteran was clean, casually dressed, cooperative, and attentive.  There was no abnormal psychomotor activity or speech.  His affect was appropriate and his mood was good.  He was oriented to person, time, and place.  His thought process and content was unremarkable and judgment and insight were intact.  There were no delusions, hallucinations, inappropriate behaviors, panic attacks, or suicidal/homicidal thoughts.  The Veteran's impulse control was good with no episodes of violence.  His memory was within normal limits.  After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded the Veteran's level of occupational and social impairment was consistent with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A diagnosis of chronic moderate PTSD was confirmed and a GAF score of 55 was assigned.  

Also of record is a statement from a Vet Center social worker who noted the Veteran's most severe symptoms were hyperarousal, depressed mood, chronic sleep impairment, avoidance, and emotional detachment.  Despite the Veteran's compliance with treatment and active involvement in therapy, he continued to experience prolonged psychological sequelae.  See Medical Opinion from C.F. Papineau, Jr., LMSW, Macon Vet Center dated in July 2009.

Subsequently dated VA outpatient treatment records show continued monitoring of the Veteran's PTSD and include reports from psychotherapy sessions, medications prescribed during visits to the VA mental health clinic, and a record of behavior observed by medical staff.  Overall the clinical findings from these records are not materially different from those reported on the 2009 VA examination and show that in general the Veteran was attending group therapy regularly and no acute indicators were noted.  He was consistently alert, fully oriented, well-dressed, and neatly groomed.  His speech was always normal and his thoughts were generally coherent, logical, and directed with no evidence of hallucinations or delusions.  His behavior was appropriate to the situation and there was no evidence of gross cognitive impairment or any suicidal or homicidal ideations, intention, or plan.  The Veteran's insight and judgment were generally within normal limits. He interacted and related appropriately with all of his healthcare providers and examiners.  Of record during this timeframe are multiple GAF scores that range between 50 and 59.  See VA Treatment Notes dated 2008 to 2015.

The Veteran was most recently evaluated for his PTSD in April 2015 and reported little change in his personal history since his last examination in 2009.  He continued to live with his wife of 25 years, describing his marriage as "great."  He was close to his family, including his siblings and remained unemployed.  There were no psychiatric hospitalizations.  The Veteran also denied any current suicidal or homicidal ideations, but admitted to intermittent passive suicidal/homicidal ideations.  He denied any past suicide attempts or any attempts to physically harm someone and denied a history of violence.  Noted symptomatology included depressed mood, anxiety, suspiciousness, weekly panic attacks, near continuous panic/depression, chronic sleep impairment, mild memory loss, disturbances of motivation/mood, difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships and impaired impulse control.  

Mental status evaluation revealed the Veteran casually dressed and groomed.  He was oriented and his speech was logical and linear.  His affect/mood was depressed and mildly agitated.  His insight and judgment were intact, though mildly compromised.  After reviewing the Veteran's VA records, performing an examination, and considering the Veteran's medical history, the examiner concluded that the Veteran continued to meet the diagnostic criteria for PTSD.  Although the examiner did not provide a GAF score, he indicated that the Veteran's level of psychiatric impairment was best summarized as occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking and/or mood.  No other mental disorders were diagnosed. 

Applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes his impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms indicative of such level of disability.  

Although the Veteran's PTSD makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his long-term marriage, his relationships with his children, and his ability to maintain friendships.  The Veteran is currently unemployed, but by his own admission that termination of employment was occasioned by his medical retirement due to a non-service-connected physical ailment.  Therefore, to whatever extent he may be unable to obtain and retain employment, it is not due to his service-connected PTSD.  In summary while the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating as total social and occupational impairment is not shown.  

In reaching this determination, the Board notes that various medical personnel, who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected PTSD, have estimated GAF scores between 50 and 59.  Such denote moderate to serious symptoms (e.g., flat affect, and circumstantial speech, occasional panic attacks, suicidal ideation, severe obsessional rituals, frequent shoplifting) to moderate to serious impairment in social, occupational, or school functioning (e.g., few or no friends, conflicts with peers or co-workers, unable to keep a job) symptoms social and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board finds that these GAF scores are commensurate with the assigned 70 percent disability rating and do not provide a basis, alone or with consideration of the other evidence, for assignment of a 100 percent rating for the Veteran's PTSD. 

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected PTSD.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.  See Hart, supra.


ORDER

A disability rating greater than 70 percent for PTSD is denied.


REMAND

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus, which he asserts are directly related to excessive noise exposure during his military service.  His service treatment records are currently missing and a formal finding on the unavailability of these records was made in February 2010.

His DD Form 214 lists his military occupational specialty (MOS) as auto mechanic, a specialty with moderate probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to hazardous noise in service.  See 38 U.S.C.A. § 1154(a) (West 2014).

Also of record is a report from a VA audiologist, who conducted an audiometric examination in October 2009.  An addendum was prepared in January 2010, following review of the claims file.  She concluded that because there were no audiological records in the claims file she could not present an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to mere speculation.  See VA addendum opinion dated January 14, 2010. 

Nevertheless, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United States Court of Appeals for Veterans Claims (Court) held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  See also Hensley v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service). 

In this case the VA audiologist did not attempt to offer an opinion.  Considering the Veteran's conceded in-service hazardous noise exposure, the examination is inadequate and does not assist the Board or the Veteran in resolving this claim.  In this case, the Veteran's military duties as an auto mechanic, raise significant medical questions regarding whether his current hearing loss and tinnitus may be related to service.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board must remand this matter for a more definitive medical opinion. 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history of any noise exposure, both during and after service, as well as the onset and progression of relevant symptoms.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report. 

The audiologist should provide numeric interpretation of the audiogram and should set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz. The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 3.385. 

Based on the Veteran's history, and comprehensive review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hearing loss and tinnitus diagnosed on examination are of service onset or otherwise related thereto, or whether such a causal relationship is unlikely, i.e., a probability of less than 50 percent.

In providing this opinion the audiologist should presume that the Veteran did sustain exposure to hazardous noise during service as a result of his time as an auto mechanic.  If it is the audiologist's opinion that the hearing loss and tinnitus are the result of any other process not related to in-service noise exposure, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss and/or tinnitus.  He/She should comment on the likelihood that the Veteran's current hearing problems and/or tinnitus are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.  

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

2.  After the above actions are completed in compliance with the terms of this remand, the claims should be readjudicated.  If the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


